DETAILED ACTION
Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive.  Applicant argues that Kwak does not teach an IF (intermediate frequency) filter and with an IF passband frequency range of the IF filter bandwidth greater than the selected RF bandwidth.  Fig. 1 parts 30 and 40 combined achieve function of IF filter where those blocks convert the signal into IF signal, see Col. 3 lines 58-60, hence IF filter is clearly taught by Kwak.  Having down converter 30 and digital filter 40 enables the selected RF bandwidth to be bandpass filtered using the filtering controller to control the parameters.  The filtering controller can be further used to filter the bandwidth that is greater than the selected RF bandwidth.  In order to filter the signal using the filtering controller, the passband frequency range of the filter bandwidth has to be greater than the selected RF bandwidth.  Hence, the selected RF bandwidth will be less than what is being filtered since this is what is being accomplished when a signal is filtered.  The filtering module is filtering from the greater bandwidth to pass the passband frequency range which is the selected frequency range.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 9, 11, 12, 14, 16, 17, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak et al. (USPN 8,792,536).
Regarding claim 1, Kwak teaches a bi-directional frequency division duplex (FDD) repeater, comprising: a first antenna port [Fig. 1, first antenna port connected to MUX filter 10]; 5a second antenna port [Fig. 1, second antenna port connected to MUX filter 10]; and a signal path communicatively coupled between the first antenna port and the second antenna port, the signal 
Regarding claim 8, Kwak teaches the down-conversion to the IF signal reduces a minimum number of required RF passband filters in 20the signal path of the bi-directional FDD repeater [Fig. 1, 30].
Regarding claim 9, Kwak teaches the IF filter block is operable for up-conversion of the IF carrier to the RF carrier [Fig. 1, 50].
Regarding claim 11, Kwak teaches a first RF bandpass filter communicatively coupled to the LNA [Fig. 1, 40]; and a second RF bandpass filter communicatively coupled to the PA [Fig. 1, 40].
Regarding claim 12, Kwak teaches the first antenna port is communicatively coupled to a first antenna [Fig. 1, antenna coupled to MUX 10]; 10and the second antenna port is communicatively coupled to a second antenna [Fig. 1, antenna coupled to MUX 10].
Regarding claim 14, Kwak teaches a repeater, comprising: a signal path configured to carry a signal having a selected radio frequency (RF) bandwidth on an RF carrier at a selected frequency, 
Regarding claim 16, Kwak teaches a first antenna port [Fig. 1, first antenna port connected to MUX filter 10]; and a second antenna port, wherein the signal path is communicatively coupled between the first 5antenna port and the second antenna port [Fig. 1, second antenna port connected to MUX filter 10 and the signal path between the left and right antennas].
Regarding claim 17, Kwak teaches a low noise amplifier (LNA) [Fig. 1, 20]; and a power amplifier (PA), 10wherein the IF filter block is between the LNA and the PA [Fig. 1, 60, 40].
Regarding claim 22, Kwak teaches the down-conversion to the IF signal reduces a minimum number of required RF passband filters in the signal path of the repeater [Fig. 1, 30]; and the IF filter block is operable for up-conversion of the IF carrier to the RF carrier [Fig. 1, 50].
Regarding claim 23, Kwak teaches the repeater is a bi-directional FDD repeater [Fig. 1, 100].
Claim Rejections - 35 USC § 103
Claims 2-4, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (USPN 8,792,536) in view of Ghadaksaz (USPN 7,986,647).
Regarding claims 2 and 15, Kwak teaches a bi-directional FDD repeater as discussed in rejection of claims 1 and 14.
However, Kwak does not teach the down-conversion to the IF carrier provides increased crossover attenuation or midband isolation of the RF carrier for the bi-directional FDD repeater.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention provide crossover attenuation and midband isolation of the RF carrier so that particular frequency range can be passed and can be used for data communication.
Regarding claims 3 and 18, Kwak teaches a bi-directional FDD repeater as discussed in rejection of claims 1 and 14.
However, Kwak does not teach the bi-directional FDD repeater is operable to use IF filtering in an RF system to achieve one or more of sharper RF filtering or a flatter RF bandwidth response while providing crossover or midband selectivity and preserving an entire RF bandwidth.
Ghadaksaz teaches the bi-directional FDD repeater is operable to use IF filtering in an RF system to achieve one or more of sharper RF filtering or a flatter RF bandwidth response while providing crossover or midband selectivity and preserving an entire RF bandwidth [Col. 5, lines 21-52].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use IF filtering to achieve sharper RF filtering so that particular frequency range can be passed.
Regarding claims 4 and 19, Ghadaksaz teaches an amount of crossover or midband selectivity from the IF filtering enables RF filter selectivity at a crossover or midband to be reduced, thereby enhancing a ripple performance of RF filtering at the bi-directional FDD repeater [Col. 5, lines 21-52].
.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (USPN 8,792,536) in view of Proctor, Jr. et al. (USPN 7,907,891).
Regarding claim 5, Kwak teaches a bi-directional FDD repeater as discussed in rejection of claim 1.
However, Kwak does not teach the IF filter block is cascaded with an equalizer to correct an IF filter passband response over an entire RF bandwidth to achiever a flatter passband.
Proctor teaches the IF filter block is cascaded with an equalizer to correct an IF filter passband response over an entire RF bandwidth to achiever a flatter passband [Fig. 8, Equalizer].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use an equalizer to correct an IF filter passband response so that leakage signals can be removed.
Regarding claim 13, Kwak teaches a bi-directional FDD repeater as discussed in rejection of claim 1.
However, Kwak does not teach the signal path is an 15uplink signal path or a downlink signal path.
Proctor teaches the signal path is an 15uplink signal path or a downlink signal path [Fig. 6].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an uplink or downlink signal path so that uplink and downlink signals being communicated between devices can be filter and amplified as required.

s 6, 7, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (USPN 8,792,536) in view of Proctor, Jr. et al. (USPN 7,907,891) as applied to claim 5 above, and further in view of Ghadaksaz (USPN 7,986,647).
Regarding claim 6, the references teach a bi-directional FDD repeater as discussed in rejection of claim 5.
However, the reference do not teach IF filter attenuation at the crossover frequency or midband frequency reduces an RF crossover or midband selectivity requirement.
Ghadaksaz teaches IF filter attenuation at the crossover frequency or midband frequency reduces an RF crossover or midband selectivity requirement [Col. 5, lines 21-52].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attenuate at the crossover frequency so that particular frequency range can be passed.
Regarding claim 7, the references teach a bi-directional FDD repeater as discussed in rejection of claim 5.
However, the reference do not teach a reduced IF frequency 15enables the equalizer to achieve enhanced selectivity at a crossover or midband frequency.
Ghadaksaz teaches a reduced IF frequency 15enables the equalizer to achieve enhanced selectivity at a crossover or midband frequency [Col. 5, lines 21-52].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enhance selectivity at crossover frequency so that particular frequency range can be passed.
Regarding claim 20, Kwak teaches a repeater as discussed in rejection of claim 14.
However, Kwak does not teach the IF filter block is cascaded with an equalizer to correct an IF filter passband response over an entire RF bandwidth to achiever a flatter 25passband; and a 
Proctor teaches the IF filter block is cascaded with an equalizer to correct an IF filter passband response over an entire RF bandwidth to achiever a flatter passband [Fig. 8, Equalizer].  Ghadaksaz teaches a reduced IF frequency 15enables the equalizer to achieve enhanced selectivity at a crossover or midband frequency [Col. 5, lines 21-52].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enhance selectivity at crossover frequency so that particular frequency range can be passed.
Regarding claim 21, Ghadaksaz teaches IF filter attenuation at the crossover frequency or midband frequency reduces an RF crossover or midband selectivity requirement [Col. 5, lines 21-52].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attenuate at the crossover frequency so that particular frequency range can be passed.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (USPN 8,792,536) in view of Kim (USPN 6,292,652).
Regarding claim 10, Kwak teaches an IF bandpass filter communicatively coupled to the first mixer and the second mixer [Fig. 1, 40].
However, Kwak does not teach a first mixer; a second mixer; a synthesizer communicatively coupled to the first mixer and the 30second mixer.
Kim teaches a first mixer [Fig. 4, 406b]; a second mixer [Fig. 4, 412b]; a synthesizer communicatively coupled to the first mixer and the 30second mixer [Fig. 4, 407-410].
.

Claims 24-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (USPN 8,792,536) in view of Kim (USPN 6,292,652) and Ghadaksaz (USPN 7,986,647).
Regarding claim 24, Kwak teaches a repeater, comprising: 15a signal path configured to carry a signal having a selected radio frequency (RF) bandwidth on an RF carrier at a selected frequency, wherein the signal path includes: a low noise amplifier (LNA) communicatively coupled to the first antenna port [Fig. 1, 20]; 20a power amplifier (PA) communicatively coupled to the second antenna port [Fig. 1, 60]; and an IF bandpass filter communicatively coupled to the first mixer and the second mixer, 40Client Ref. No. 3969-157.NP wherein the IF filter block is operable for down-conversion of the RF carrier to an IF carrier to enable the selected RF bandwidth of the signal to be bandpass filtered at an IF filter bandwidth having an IF passband frequency range and the IF passband frequency range of the IF filter 5bandwidth is greater than the selected RF bandwidth [Fig. 1, 30 and 40, Col. 3, lines 58-67 and Col. 4, lines 10-16].
However, Kwak does not teach an intermediate frequency (IF) filter block between the LNA and the PA, the IF filter block comprising: a first mixer; 25a second mixer; a synthesizer communicatively coupled to the first mixer and the second mixer; wherein the down- conversion to the IF carrier provides increased crossover attenuation or midband isolation of the RF carrier for the repeater.
Kim teaches a first mixer [Fig. 4, 406b]; a second mixer [Fig. 4, 412b]; a synthesizer communicatively coupled to the first mixer and the 30second mixer [Fig. 4, 407-410].  Ghadaksaz 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a mixer and a synthesizer in the filter block along with bandpass filter so that intermediate frequency signal can be generated and to provide crossover attenuation and midband isolation of the RF carrier so that particular frequency range can be passed and can be used for data communication.
Regarding claim 25, Ghadaksaz teaches the repeater is operable to use IF filtering in an RF system to achieve one or more of sharper RF filtering or a flatter RF bandwidth response while providing crossover or midband selectivity and preserving an entire RF bandwidth [Col. 5, lines 21-52].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use IF filtering to achieve sharper RF filtering so that particular frequency range can be passed.
Regarding claim 26, Ghadaksaz teaches an amount of crossover or midband selectivity from the IF filtering enables RF filter selectivity at a crossover or midband to be reduced, thereby enhancing a ripple performance of RF filtering at the repeater [Col. 5, lines 21-52].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention enable RF filter selectivity so that isolation between frequency bands can be provided to enhance data communication.
Regarding claim 28, Kwak teaches the down-conversion to the IF signal reduces a minimum number of passband filters in the signal path of the repeater [Fig. 1, 30]; and the IF filter block is operable for up-conversion of the IF carrier to the RF carrier [Fig. 1, 50].

27 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (USPN 8,792,536) in view of Kim (USPN 6,292,652) and Ghadaksaz (USPN 7,986,647) as applied to claim 24 above, and further in view of Proctor, Jr. et al. (USPN 7,907,891).
Regarding claim 27, Proctor teaches the IF filter block is cascaded with an equalizer to correct an IF filter passband response over an entire RF bandwidth to achiever a flatter passband [Fig. 8, Equalizer].  Ghadaksaz teaches a reduced IF frequency 15enables the equalizer to achieve enhanced selectivity at a crossover or midband frequency [Col. 5, lines 21-52].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enhance selectivity at crossover frequency so that particular frequency range can be passed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Harris et al. (USPN 9,402,106) teaches a first multi-port filter resource which includes port A1, port B1, and port C1.  The port A1 is coupled to the first port, the first communication path that extends from the first port through port A1 and port B1 of the multi-port filter resource to the first portion of the amplifier circuitry, the second communication path that extends from the second portion of the amplifier circuitry through port C1 and port A1 to the first port.  In Harris, the crossover band is made as narrow as possible for the desired combination of low loss, high isolation, and minimum group delay.  The system allows the upstream spectrum or signal band to continue to be located at the bottom of the passband of in-place equipment, while at the same time providing a forward connection for the legacy set-top box forward data channel within its required receiver tuning range.  The system conserves bandwidth and utilizes spectrum that allows implementation of efficient and cost effective upstream modem transmitters capable of achieving up to or more than second transmission rates.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 
/Chandrahas B Patel/            Primary Examiner, Art Unit 2464